COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         MEMORANDUM ORDER ON MOTION TO RECUSE

Appellate case name:      Latrice Williams v. Dana Lee

Appellate case number:    01-10-00296-CV

Trial court case number: 2008-27802

Trial court:              309th District Court of Harris County

Date motion filed:        March 19, 2013

Party filing motion:      Appellant Latrice Williams

       It is ordered that the motion to recuse is denied.


Judge’s signature: /s/ Sherry Radack
                   Acting for the Court

The Court consists of: Chief Justice Radack and Justices Jennings, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.




Date: April 25, 2013